Citation Nr: 0203931	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  95-31 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder, for the period from October 13, 
1994 through March 28, 1999.

2. Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder for the period from March 29, 
1999.

3. Entitlement to an effective date earlier than March 29, 
1999 for the award of a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty from September 1960 to November 
1965 and from May 1966 to May 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.  At that time, the RO, in pertinent part, granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned an initial disability evaluation of 10 percent, 
effective from October 13, 1994.  Thereafter, in August 1996, 
the RO granted an evaluation of 30 percent to the veteran's 
service-connected PTSD, effective from October 1994.

During the pendency of his appeal, the veteran requested that 
his claims file be transferred to the VA RO in Portland, 
Oregon, from where his case now originates.

In July 1997, the Board remanded the veteran's claim in 
response to his request for a hearing before a Board member.  
In October 1998, the veteran was afforded a hearing before 
the undersigned Board member.  In February 1999, the Board 
remanded the veteran's claim for further evidentiary 
development.

Furthermore, the Board observes that, during the pendency of 
this appeal, in July 1999, the VARO in Portland granted a 70 
percent rating for PTSD and a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU), both effective from March 29, 1999.  The 
veteran filed a timely substantive appeal regarding the 
effective date of the TDIU, and the claim was certified to 
the Board for appellate consideration.  The Board notes that 
the July 1999 rating decision indicated that the award of the 
70 percent rating and TDIU was a complete grant of the 
benefit sought on appeal.  However, in general, after the 
veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  See also Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (where a decision on one 
issue would have a "significant impact" upon another, and 
that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources, the two claims are inextricably intertwined.).  
Accordingly, the Board believes that the first two issues, as 
now recharacterized on the first page of the present 
decision, most accurately represent the veteran's claims on 
appeal.


FINDINGS OF FACT

1. For the period from October 13, 1994 through January 31, 
1996, the veteran's service-connected PTSD was manifested 
by anxiety attacks, combat-related flashbacks a few times 
per year and sleep difficulty including nightmares, daily 
intrusive thoughts of combat events, irritability and easy 
startle response, with no more than moderate to serious 
impairment.

2. From February 1, 1996, the veteran's service-connected 
PTSD was manifested by total occupational and social 
impairment, and he was demonstrably unable to obtain or 
retain employment due to his service-connected disability. 

3. A rating decision dated in July 1999 granted a TDIU, 
effective from March 29, 1999.

4. Prior to February 1, 1996, service connection was in 
effect for PTSD now rated 50 percent disabling, effective 
October 13, 1994; and a gunshot wound back scar, bilateral 
hearing loss and tinnitus, each evaluated as 10 percent 
disabling; the combined service-connected evaluation was 
60 percent, effective from October 13, 1994.

5. Evidence of record, prior to February 1, 1996, indicates 
that the veteran worked for the post office for twenty-one 
years before taking early retirement in October 1992.  

6. The veteran's claim for an effective date from February 1, 
1996 to March 29, 1999 for a total rating based on 
individual unemployability is rendered moot, and prior to 
February 1, 1996, he did not meet the criteria for a total 
rating based on individual unemployability and was capable 
of obtaining and maintaining substantially gainful 
employment commensurate with the decreased functional 
level compensated by the combined disability rating then 
assigned.


CONCLUSIONS OF LAW

1. The criteria for a 50 percent rating for PTSD, from 
October 13, 1994 through January 31, 1996, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.132, Diagnostic Code 9411 (1996), effective 
prior to November 7, 1996.

2. The schedular criteria for a 100 percent rating for PTSD, 
from February 1, 1996 have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.132, Diagnostic Code 9411 (1996), 
effective prior to November 7, 1996.

3. The criteria for an effective date prior February 1, 1996 
for a grant of a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veteran's Claims Assistance Act

Before addressing the veteran's claims, the Board notes that, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 
5106, 5107 (West Supp. 2001)), which substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revises the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute "and do not provide any rights other 
than those provided by the VCAA."  66 Fed. Reg. 45,629.  For 
the reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter.  

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.

The Board notes that the veteran was advised, by virtue of 
detailed statements of the case (SOC) and supplemental 
statements of the case (SSOC), issued during the pendency of 
this appeal, of the pertinent law and facts that were set 
forth in a fashion that clearly and adequately informed the 
claimant of the criteria for establishing an increased 
evaluation for PTSD and an earlier effective date for his 
TDIU.  Further, the veteran requested a personal hearing at 
the RO and, in November 1995, testified in support of his 
claim for an increased rating for PTSD and, in October 1998, 
testified at a Board hearing as to that matter.  In December 
1999, he testified at a personal hearing at the RO in support 
of his claim for an earlier effective date for his TDIU.  We, 
therefore, believe that appropriate notice has been given in 
this matter.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claims, and the SOCs and SSOCs 
issued by the RO clarified what evidence would be required to 
establish an increased rating and earlier effective date.  
The veteran responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103). 

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  The VA psychiatric examination 
afforded to the veteran in April 1999, that is described in 
detail below, satisfied this obligation.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claims of 
entitlement to an increased rating for PTSD and an earlier 
effective date for a TDIU.

Given the circumstances of this matter, the Board cannot find 
any basis under the VCAA to defer adjudication.  Moreover, it 
appears equally clear that any implementing regulations which 
will be issued under the VCAA will not change the picture in 
this matter, since they will affect only VA notice and 
development procedures, and not the underlying substantive 
law concerning these claims for VA benefits. 

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000).  In fact, the Court recently 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA, § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has 
also stated, "It is clear that to deny a claim on its merits, 
the evidence must preponderate against the claim."  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.  



II. Factual Background

In October 1994, the veteran submitted a claim of entitlement 
to service connection for PTSD.  The RO reviewed the 
veteran's service records that reflected his receipt of a 
Combat Infantryman Badge and a Purple Heart with one Oak Leaf 
Cluster.  It also considered an October 1994 statement from 
T.A.T., MSW, a readjustment-counseling therapist at a Vet 
Center.  According to T.A.T., the veteran was initially seen 
in February 1994 with complaints of combat-related sleep 
disturbance and recurrent nightmares.  The veteran 
participated in individual and group therapy.  Results of a 
Clinicians Administered PTSD Scale (CAPS) showed that the 
veteran experienced recurrent distressing dreams of a combat-
related event, numbing of responsiveness, social isolation, 
increased arousal, sleep difficulty, hypervigilance, 
irritability, concentration difficulty and depression.  The 
clinical impression was that the veteran was severely 
impaired and appeared to be doing fairly well due to the 
social isolation afforded by his retired status.  

A February 1995 VA Social and Industrial Survey Report noted 
that the veteran was neatly and casually dressed with a 
euthymic mood and broad affect.  He reported that in 1980, 
after inadvertently seeing the movie "Apocalypse Now," his 
PTSD symptoms increased with occasional dreams and 
flashbacks.  Two years ago, he began to have clear dreams 
about a specific combat-related event.  As the dreams and 
intrusive thoughts increased, he became more fatigued.  The 
veteran was married four times and divorced three times and 
had one daughter and four grandchildren whom he visited.  He 
attended college for approximately three years and received 
an associate's degree in business administration while he 
worked for the post office.  The veteran worked for the post 
office for twenty-one years as a mail handler and clerk and 
did some supervision before moving to Idaho in 1980.  He took 
a few months off and then returned to working for the post 
office.  The veteran indicated that his job was all right, it 
was a good experience and he was a good employee, but he was 
anxious to get out.  He was offered early retirement and took 
it, because he had increased nightmares and decreased sleep.  
He was in good health.  The veteran complained of decreased 
sleep and woke up after combat-related dreams, believing that 
he heard voices, and went out in the night to check the yard.  
He had intrusive depressive thoughts during the day and his 
dreams caused physical pain as he dreamt of being wounded.

A February 1995 VA examination report indicates that the 
veteran complained of "horrible" combat related dreams and 
said, since discharge, he was distrustful, depressed, angry 
and pessimistic.  He had combat-related nightmares two or 
three times a week that woke him up scared, with his heart 
pounding, short of breath and perspired.  He had flashbacks a 
few times a year of a specific combat-related incident and 
had daily multiple intrusive thoughts of combat events.  The 
veteran avoided all exposure to violence or media mention of 
war.  An unexpected loud noise startled him and an unexpected 
touch caused him to throw up an arm and try to attack the 
toucher.  On mental status examination, the veteran looked 
older than his stated age of 51.  He was seasonably and 
neatly dressed and appeared tense and on the verge of tears 
during the examination.  His thinking processes were relevant 
with no evidence of delusions, obsession or compulsions and 
he denied hallucinations.  He was oriented and his memory was 
intact.  The diagnosis was PTSD with depressive features, 
chronic.  The VA examiner assigned a score of 55, moderate to 
serious, on the Global Assessment of Functioning (GAF) Scale 
(signifying moderate to serious impairment in social and 
occupational functioning).

In May 1995, the RO granted service connection for PTSD and 
awarded a 10 percent disability evaluation, effective from 
October 1994.  At that time, the veteran's three other 
service-connected disabilities were gunshot wound scar on his 
back, bilateral hearing loss, and tinnitus, each evaluated as 
10 percent disabling.  The veteran's combined disability 
rating at that time was 30 percent.

The veteran appealed the RO's determination and, in mid-1995, 
submitted written statements from family members, a 
supervisor and a service comrade in support of his claim.  
His wife said they were married almost nine years and had an 
unstable relationship.  She said he retired early, over her 
objections, because he said he could not take the stress of 
working, particularly when he did not sleep at night due to 
combat-related nightmares and irritability.  He complained 
about co-workers and postal service bureaucracy.  She said 
their marital relationship was dissolving, he was socially 
isolated and had few, if any, friends.  He had frequent 
nightmares that caused him to be jumpy and awaken for long 
periods of time at night and resulted in their sleeping in 
separate rooms.  His daughter described the veteran's 
argumentativeness and difficulty being with family members.  
His supervisor at the post office reported frequent 
discussions about their combat experiences in Vietnam and 
said it was "obvious" that the veteran was troubled about the 
war.

In a June 1995 statement, T.A.T., the Vet Center counselor, 
opined that the veteran's early retirement was a significant 
indication of his industrial impairment.  It was noted that 
before retiring, the veteran avoided conflict with co-workers 
by using sick leave.  The veteran's work provided significant 
periods away from his work site, and minimized contact with 
potentially annoying coworkers.  According to T.A.T., the 
veteran chose early retirement, to a large degree, as a means 
of alleviating occupational stress, although his wife opposed 
it, because of the loss of income.  T.A.T. said the veteran 
went to great lengths to achieve a significant degree of 
isolation and opined than his social and industrial 
impairment were consistent with a GAF score below 50.

In a June 1995 written statement, J.J.H., Ph.D., a 
neurolinguistic programmer, said he had an "extensive 
interview" with the veteran.  Dr. H. noted that the veteran 
was in his fourth marriage and his wife expended a great deal 
of effort in the marriage.  Since his 1992 early retirement, 
the veteran showed increased symptomatology and his decision 
to retire early was driven largely by increasing Vietnam 
flashbacks, sleep disorder and inability to deal with other 
people in the work place.  The veteran was unable to express 
intimate feeling and experienced survivor's guilt and 
increasing episodes of night sweats with fitful sleep.  The 
veteran's work history was unremarkable.  He retired in the 
grade in which he entered the postal service, twenty years 
earlier, and essentially worked alone.  The veteran 
experienced flashbacks and was hyperaware of his 
surroundings.  Dr. H. said the veteran's present condition 
precluded him from employment in any task in which he would 
be required to function with others.

In his substantive appeal received at the RO in August 1995, 
the veteran said he "had to leave my employment because of 
PTSD."

At his November 1995 personal hearing at the RO, the veteran 
testified that he retired early because of increased combat-
related nightmares and difficulty dealing with co-workers.  
He felt he could not work because he distrusted others.  He 
had three prior marriages and said his present marriage was 
unstable.  A VA physician prescribed sleep medication and he 
found weekly group meetings safe and comfortable.  He had 
occasional flashbacks of combat-related events.  The veteran 
said he was awarded two Purple Hearts.  The veteran's 
representative noted the RO's questions regarding Mr. H.'s 
credentials (Dr.H., noted above), as an unlicensed 
practitioner, and submitted information to the effect that 
Mr. H. was licensed to practice as a neurolinguistic 
programmer in Idaho and had a doctorate in philosophy and 
organizational behavior from Columbia Pacific University. 

In December 1995, the RO received Vet Center outpatient 
records, dated from February 1994 to November 1995, that 
reflect the veteran's participation in individual and combat 
group therapy.

A February 1, 1996 VA psychiatric examination report 
indicates that the examiner, who examined the veteran in 
1995, reviewed the veteran's claims file and consulted with 
T.A.T.  According to the examination report, the veteran was 
seasonably and neatly dressed and looked older than his 
stated age of 52.  He was cooperative and friendly with a 
wide range of appropriate affect.  His thinking was relevant 
and sequential, with no evidence of delusions and he denied 
hallucinations.  Memory was intact.  T.A.T. last saw the 
veteran in December 1995 and opined that the veteran's 
condition had not improved in the last year.  Because of his 
wife's job transfer, the veteran moved to Portland in mid 
December, lived there for six weeks and returned to Boise 
pending a divorce.  The veteran said his condition worsened 
since his February 1995 evaluation and knew it because he was 
so much more irritable.  He had more angry outbursts and was 
more socially isolated.  His fourth wife, of eight years, 
filed for divorce because she was unable to tolerate his 
abnormal sleep patterns and reactions to combat-related 
nightmares, social isolation, angry outbursts and general 
apathy.  The veteran reported sleep difficulty with 
nightmares two to three times per week that woke him up with 
his heart pounding, short of breath, scared and sweaty.  He 
had combat-related flashbacks at least once per week and 
multiple daily intrusive recollections of events in war.  The 
veteran avoided any media stories about war.  Unexpected 
noise caused him to go for cover or a rifle, when there was 
no rifle available, but his heart pounded and he sweated.  
Unexpected touch caused him to become physically defensive 
with similar reactions.  The VA examiner opined that the 
veteran's condition appeared to be no better than it was in 
February 1995 and that, based on the veteran's report of 
continued alienation and resolving (dissolving?) of his 
marriage, that his condition may be worse.  A GAF score of 40 
was assigned (indicating some impairment in reality testing 
or communication or major impairment in several areas, such 
as work, or family relations, judgment, thinking or mood).  
The veteran continued to warrant a diagnosis of PTSD with 
depressive features.

In a March 1996 Addendum, the VA examiner provided a multi-
axial diagnosis for the veteran, based on the recent 
examination findings.  At Axis I, the diagnosis was PTSD with 
depressive features; there was no Axis II diagnosis.  At Axis 
IV, Vietnam service and moving to Oregon for his wife's job 
were noted; also noted was early retirement from post office 
to reduce proximal contact with others for social control 
with significant marital problems.  A GAF score of 40 was 
assigned.

In August 1996, the RO assigned a 30 percent evaluation to 
the veteran's service-connected PTSD, effective from October 
13, 1994.  The veteran's combined rating was 50 percent from 
October 13, 1994.

Private medical records, dated from December 1996 to May 1997 
and received by the RO in August 1999, indicate that, in May 
1997, the veteran was hospitalized with chest discomfort.  He 
smoked cigarettes but had no history of coronary disease.  
According to the medical record, the veteran was under much 
stress, trying to sell his home and separating from his wife.  
He had sleep difficulty and other stress-related problems.  
The veteran came to the Emergency Room with complaints of 
persistent sudden tightness in his chest with difficulty 
taking a deep breath.  Testing was unremarkable and follow-up 
tests were normal.  According to the record, it was believed 
that the veteran's pain was most likely musculoskeletal, 
related to the work he had been doing and/or a combination of 
stress-related symptoms from the stresses he had.  Discharge 
diagnoses included noncardiac chest pain, situational stress 
and smoking by history.

In November 1997, the veteran submitted a written statement 
requesting a reevaluation or examination for his PTSD and 
asserted that his condition had worsened.  He said that since 
his last examination "I was unable to work things out with my 
wife" and was in the process of a divorce.  His "sleep 
disturbances, depression [and] loss of interest in most 
everything" made it impossible for him to have a happy loving 
relationship.

Records from the Vet Center, dated from November 1997 to July 
2000, document that the veteran was seen there occasionally 
for his PTSD.

Private hospital records dated, in August 1998, and received 
by the RO in July 1999, document that the veteran was 
hospitalized briefly for complaints of "weakness."  He 
reported that he stopped smoking that day.  An 
electrocardiogram was normal.  The assessment was weakness by 
history.  The veteran was "reassured" and advised to obtain a 
complete physical at the VA outpatient clinic when seen in 
October.

A September 1998 statement from the human resource manager at 
a home improvement center indicates that the veteran was 
hired in February 1998 and worked for almost eighteen hours.  
The veteran stopped working approximately two weeks later and 
was terminated in April 1998 after he said he was unable to 
return to his position as a greeter.  The manager said that 
the veteran was welcome to reapply at any time.  A September 
1998 letter from Hyundai Semiconductor America thanked the 
veteran for participating in an interview but a position for 
him was not available.

In October 1998, the RO received the veteran's Application 
for Increased Compensation Based Upon Unemployability (VA 
Form 21-8940) on which he indicated that in October 1992, his 
disability affected his full time employment, he last worked 
full time and he became too disabled to work.  He was 55 
years old and was hospitalized in June 1997 and August 1998 
for panic or stress attacks.  He reported working for four 
days as a greeter for a home improvement store from February 
to March 1998 and quit because the public contact was too 
stressful.  He earned a GED and had two years of college.  
The veteran indicated that he took early retirement from the 
post office in October 1992 because of job stress and a 
sleeping disorder that made work difficult.

According to an October 1998 statement from R.L.H., a 
certified disability analyst, results of a PTSD diagnostic 
scale performed that month indicated that the veteran 
presented with a diagnosis of PTSD with a symptom severity 
rating of severe and a level of impairment in functioning as 
severe.  

At his October 1998 Board hearing, the veteran testified that 
his service-connected PTSD had worsened since his last VA 
examination.  He requested a VA examination in November 1997, 
but was not reexamined.  He was divorced from his fourth 
wife.  He retired from the post office because of stress and 
anger at being at the same level he was when he started 
working twenty years ago.  He said some people irritated him 
and he had problems with a low ceiling hallway in the 
building in which he worked that seemed like a tunnel to him 
and made him nervous and shaky to use.  He had sleep problems 
and was tired at work.

VA medical records, dated from October 1998 to June 2000, 
reflect that the veteran's service-connected PTSD was treated 
with individual and group therapy.  An October 1998 clinical 
record indicates that the veteran was in good general health, 
had a number of cardiac tests related to panic attacks but 
had no documented coronary disease.

According to a March 1999 VA Social and Industrial Survey 
report, the veteran had anger outbursts, was socially 
isolated, had sleep difficulty, flashbacks and startle 
response and was hypervigilant, as noted on his 1996 
evaluation.  He believed his anger outbursts had increased 
and that his not caring about people and getting along with 
them also increased.  He had sleeplessness, nightmares, 
sweating, heart pounding and labored breathing.  His 
flashbacks and nightmares were of combat-related events and, 
at times, he felt totally overwhelmed and preoccupied with 
Vietnam.  The veteran lived alone with his dog in a small 
house.  He had family members that lived nearby but, in the 
last year, their frequency of interaction and communication 
had significantly diminished.  He believed his most recent 
divorce, from his fourth wife, was caused, in large part, by 
his PTSD symptoms.  The veteran was very isolated and had no 
relationships.  He retired from the post office in 1992 at 
age 49.  His sleep and symptoms had worsened and were less 
controllable.  He was totally preoccupied with his symptoms 
and unable to pursue employment.  When he separated from his 
wife in 1996-1997, he attempted to find work and worked for 
three days at a local lumber yard as a security person at the 
exit door, but found the noise and people intolerable and had 
to quit.  He had no leisure activities and spent his days 
caring for himself, walking his dog, doing housework, cooking 
and feeling overwhelmed by his symptoms and lack of sleep.  
In 1997 he was hospitalized for what he believed were heart 
problems, but was told they were caused by stress and 
smoking.  He had no psychiatric treatment.  It was noted that 
the veteran's GAF score in 1992 was 55 and in 1996 it was 40.  
The VA social worker said the veteran still functioned at 
approximately a GAF score of 40, that was very low, and would 
be similar to some of the chronically ill population.  
Furthermore, it was reported that the veteran continued to 
suffer from his PTSD no less than he presented in 1996, that 
he was totally preoccupied with his symptoms that continued 
to increase and his ability to seek treatment was impaired by 
his depression.  The VA social worker opined that the veteran 
"continues to suffer significantly from his illness and I 
agree with the veteran when he says he is unable to work."

According to an April 1999 VA examination report, the veteran 
held no jobs during the past seven years with any success.  
He worked for three days at a home improvement center in 
1998, but could not stand people behind him and walking 
around him.  He passed the entrance testing at Hyundai but 
not the interview.  The veteran described "daily" PTSD 
symptoms.  His capacity for occupational adjustment appeared 
to be totally compromised with the last gainful employment 
occurring approximately seven years ago.  The veteran 
contended that social and occupational impairments were 
directly related to his combat history.  On mental status 
examination, the veteran had a casual appearance with 
adequate attention to personal hygiene and grooming.  He was 
well oriented with evidence of tension and some 
restlessness/anxiety.  There was no evidence of impaired 
thought processes, delusions or hallucinations.  His mood 
appeared depressed, as was the case over the past several 
years.  He denied suicidal intent and planning and had 
"disturbed" sleep habits for "years."  His memory was intact 
and he had acute and disturbing images of Vietnam and combat 
experiences that stayed with him on a near daily basis.  The 
veteran's speech was normal, and there was no evidence of 
obsessive or ritualistic behaviors.  His impulse control was 
adequate and his judgment was sound.

According to the report, the VA examiner found that the 
veteran was positive for recurrent and intrusive images of 
Vietnam that occurred daily.  The veteran had almost nightly 
nightmares with recurrent dreams of Vietnam combat that 
occurred four to five times per week.  He often had combat-
related flashbacks and dissociative episodes and was positive 
for intense psychological and distress reaction to this 
symptomatology.  The veteran was also positive for avoiding 
activities that reminded him of service or combat.  He had 
diminished interest in social and recreational activities, 
had feelings of detachment and displayed restricted affect.  
The veteran had a sense of foreshortened future.  He had 
extreme sleep difficulty, irritability and a history of 
outbursts and anger with difficulty maintaining relationships 
with others.  The veteran had concentration difficulty and 
was hypervigilant, with an exaggerated startle response.  

Results of psychological tests performed at the time 
reflected "debilitating" PTSD with a high degree of 
subjective psychiatric distress, depression, psychasthenia, 
schizophrenia and social introversion.  The elevated scale 
that reflected schizophrenia was considered indicative of the 
reality of experience outside the range of normal limits.  
The veteran did not appear to have endorsed items 
traditionally associated with psychotic thought processes.  
The VA examiner commented that individuals with test results 
like the veteran's have a strong need for achievement and 
recognition of their accomplishments, have high personal 
expectations and often feel guilty when they fall short of 
their goals.   

The VA examiner said that the present diagnoses were 
"consistent with diagnoses from prior examinations and 
psychiatric interventions in the outpatient clinics."  In the 
medical specialist's opinion, the veteran appeared to be 
"severely" disabled and it was noted that the veteran was 
unable to work or maintain employment since 1992, despite two 
to three significant efforts to establish employment, e.g., 
the home improvement center and Hyundai Computer 
Manufacturing.  According to this VA examiner, the veteran 
had deteriorated social functioning, "impaired" occupational 
functioning and "[t]he veteran's unemployment times seven 
years represents deterioration of occupational functioning 
since initial C &P examinations and earlier PTSD treatment."  
The Axis I diagnoses included PTSD, severe, a history of 
panic attacks without agoraphobia and moderate to severe 
depression, secondary to PTSD and panic attacks.  There was 
no Axis II diagnosis and a GAF score of 34 was assigned 
(indicating some impairment in reality testing or major 
impairment in several areas, such as work, family relations, 
judgment, thinking or mood, or inability to function in 
almost all areas).

A May 1999 VA outpatient record documents that the veteran 
complained of non-physiologic dyspnea for the past ten days.  
A prior similar sensation caused hospital admission.  The 
assessment was anxiety-causing hyperventilation.

In July 1999, the RO awarded a 70 percent evaluation for PTSD 
and a TDIU, both effective from March 29, 1999, the date of 
the VA social and industrial survey with subsequent 
examination.  In his August 1999 notice of disagreement, the 
veteran maintained that he was unemployable when he 
originally applied for an increased rating as reflected by 
his November 1995 hearing transcript and representative's May 
12, 1997 statement.

At his December 1999 personal hearing at the RO, the veteran 
testified that his TDIU should be effective from 1996, when 
the RO granted his 30 percent rating for PTSD.  He stated 
that his condition worsened and, in November 1997, when he 
wrote to the RO to request a new VA examination, he believed 
he was totally disabled, but it took more than one year for 
the RO to respond, and that caused more stress.  The veteran 
said that his statement was also an informal claim for a 100 
percent evaluation because he was unable to obtain and 
maintain gainful employment due to his disability.  The 
veteran retired from his job as a driving instructor at the 
post office in 1992 because it became very stressful for him.  
He described having to walk down a long hallway that caused 
anxiety.  He had sleep difficulties with nightmares.  He 
experienced increased stress and accepted the offer to take 
early retirement.  There was no medical evidence of record 
that the PTSD affected his work because he accepted an early 
retirement.  He made several attempts to obtain another job, 
including at a computer company and at a home improvement 
center, but had to quit because he could not stand people 
around him.  His hearing impairment prevented him from doing 
phone sales.  His PTSD had not improved since 1994, and he 
believed that 1997 was the appropriate effective date of his 
100 percent rating.  The veteran's representative stated that 
the TDIU should have been effective from October 1994, when 
the claim for service connection was received.

In a statement received in May 2000, the veteran's daughter 
reported that he lost his temper easily and some of his 
grandchildren found him grumpy.  He visited infrequently, 
although he lived nearby, stayed a short time and seemed 
anxious and uncomfortable.

In a May 2000 written statement, the veteran said a start 
date of November 3, 1997, or earlier, would satisfy his 
appeal for a TDIU.  


III. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2001) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001). Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 1991) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

A. Increased Evaluation For PTSD

During the course of this claim and appeal, substantive 
changes were made by regulatory amendment to the schedular 
criteria for evaluating mental disorders, as set forth in 38 
C.F.R. §§ 4.125-132.  See 61 Fed. Reg. 52,695-52,702 (1996).  
These changes became effective on November 7, 1996.  See 38 
C.F.R. § 4.130 (2001).  The changes included redesignation of 
section 4.132 as section 4.130, and the revision of the newly 
redesignated section 4.130.  Also, the general rating formula 
for mental disorders was replaced with different criteria.  
And, in some instances, the nomenclature employed in the 
diagnosis of mental disorders was changed to conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV) that 
replaced DSM-III-R.

Where pertinent statutes or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, unless Congress has provided otherwise or has 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  See also Baker v. West, 11 Vet. 
App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 
(1997) (per curiam order).  In reviewing this case, the Board 
must, therefore, evaluate the veteran's psychiatric disorder 
under both the old and current regulations to determine 
whether he is entitled to an increased evaluation under 
either set of criteria.  Qualifying this rule is the Court's 
holding that the Board may not apply the revised schedular 
criteria to a claim prior to the effective date of the 
amended regulations.  See Green v. Brown, 10 Vet. App. 111, 
117 (1997). 

As a result, the Board will review the veteran's disability 
under the old and new criteria.  The Board notes that the RO 
evaluated the veteran's claim under the old regulations in 
making its rating decision dated May 1995.  The September 
1995 statement of the case, and September 1996 supplemental 
statement of the case, evaluated the veteran's claim using 
the old regulations.  In April 2000, the RO issued a 
supplemental statement of the case that evaluated the 
veteran's claim using both the old and the new regulations.  
The veteran was afforded an opportunity to comment on the 
RO's action.  Accordingly, there is no prejudice to the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the old, pre-November 7, 1996, criteria set forth under 
Diagnostic Code 9411 (for PTSD) at the time of the May 1995 
rating decision, definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people warranted a 30 percent evaluation.  The 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).

A 50 percent disability rating under Diagnostic Code 9411 for 
PTSD was warranted when the veteran's ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating was warranted when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic and explosions of aggressive energy, resulting in 
profound retreat from mature behavior; or the veteran is 
demonstrably unable to obtain or retain employment.  Id.  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 
95 (1994).

Under the current schedular criteria, effective November 7, 
1996, PTSD is evaluated under the general rating formula used 
to rate psychiatric disabilities other than eating disorders.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  A 30 percent 
disability rating is in order when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

1. Above 30 Percent From October 13, 1994

Under the old regulations, effective prior to November 7, 
1996, the Board observes that the medical evidence of record 
demonstrates that the veteran's disability picture for his 
service-connected PTSD most nearly approximates the criteria 
for a 50 percent evaluation under Diagnostic Code 9411, from 
October 13, 1994 through January 31, 1996.  The veteran has 
been consistently described as having PTSD symptomatology 
that included combat-related nightmares and sleep difficulty, 
flashbacks, startle response and irritability.  The VA 
examiner in 1995 described the veteran as having moderate to 
serious impairment and assigned a GAF score of 55.  GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting the DSM-IV).  A GAF score of 50 denotes serious 
symptoms or serious impairment in social or occupational 
functioning and a GAF score of 60 denotes moderate symptoms 
or moderate difficulty in social and occupational 
functioning.  As a GAF score of 60 is indicative of 
"moderate" industrial impairment, see Carpenter v. Brown, 8 
Vet. App. at 243, the Board is of the view that the veteran's 
medical findings, particularly in view of the 1995 VA 
examiner's above-addressed description of the veteran's 
symptomatology, demonstrates that the service-connected 
psychiatric disability is productive of considerably reduced 
reliability and productivity, characteristic of pertinent 
disability criteria included in a 50 percent rating.  In view 
of the foregoing, the Board concludes, with favorable 
resolution of any doubt, that a 50 percent rating under 
Diagnostic Code 9411 is warranted through January 31, 1996.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4,7, 4.130, 
Diagnostic Code 9411.

However, a further increased rating to 70 percent is not 
warranted during the period from October 13, 1994 through 
January 31, 1996.  While, in 1994 and 1995, a Vet Center 
counselor described the veteran as severely depressed and 
opined that the veteran chose early retirement in large 
measure to alleviate job stress and his social and industrial 
impairment were consistent with a GAF score below 50, in 
February 1995, a VA psychiatric examiner after thorough 
examination assigned a GAF of 55 which is not consistent with 
severe social and industrial impairment.  The examiner 
reviewed the claims folder and the social and industrial 
survey prior to making his evaluation of the veteran's level 
of functioning.  Therefore, the Board attaches great 
probative weight to his report and conclusion.  That 
examination showed that the veteran had frequent nightmares 
but only occasional flashbacks.  However, there were no 
findings of obsessions or compulsions and cognition and 
memory appeared intact.  The collective objective findings of 
the 1995 examination and social and industrial survey and 
other medical evidence, to include sequential thought 
process, broad affect and intact orientation do not warrant a 
70 percent disability evaluation under the old criteria.  
Given the foregoing observations, the Board finds that under 
the above-cited criteria, a rating in excess of 50 percent 
from October 13, 1994 through January 31, 1996 is not in 
order.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.132, 
Diagnostic Code 9411, effective prior to November 7, 1996.

2.  From February 1, 1996 a 100 Percent Evaluation Is 
Warranted

The Board is of the opinion that the schedular criteria for a 
100 percent evaluation are met from February 1, 1996, the 
date of the VA examination that showed significant 
deterioration in the veteran's psychiatric disability.  
Flashbacks significantly increased from a few a year as 
reported in February 1995 to once a week, and the veteran 
reported increased angry outbursts and social isolation.  The 
examiner assigned a GAF of 40, indicative of a substantial 
decrease in functioning level since the February 1995 VA 
examination and correlating under the DSM-IV criteria to some 
impairment in reality testing or communication or major 
impairment in several areas.  The Board concludes that this 
examination first factually shows that the veteran's PTSD 
effectively resulted in total occupational and social 
impairment.  In view of the comprehensiveness and totality of 
the findings of the VA examination report and, resolving the 
benefit of the doubt in the veteran's favor, the Board 
concludes that the schedular criteria for the assignment of a 
100 percent rating for PTSD, from February 1, 1996, have been 
satisfied.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411, effective prior to November 7, 1996. 

B. Earlier Effective Date for TDIU

The veteran is also seeking an effective date earlier than 
March 29, 1999, for the award of a TDIU.  However, his claim 
for an effective date for a TDIU, from February 1, 1996 to 
March 29, 1999, is rendered moot by the Board's determination 
granting a 100 percent schedular evaluation effective 
February 1, 1996, as set forth above.  The question left to 
be resolved is whether the veteran was entitled to a TDIU 
prior to February 1, 1996.

A TDIU may be assigned where the schedular rating for the 
service-connected disabilities is less than 100 percent when 
it is found that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2001).  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating.  38 C.F.R. § 4.19 (2001).  
Factors to be considered are the veteran's employment history 
and his educational 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 32, 332 (1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad v. Derwinski, 3 Vet. App. 213, 
216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The objective 
criteria, set forth at 38 C.F.R. § 3.340(a)(2) (2001), 
provide for a total rating when there is a single disability 
or a combination of disabilities that results in a 100 
percent schedular evaluation.  Subjective criteria, set forth 
at 38 C.F.R. § 4.16(a) (2001), provide for a TDIU when, due 
to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has 
a single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and retain employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability has occurred if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim. 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. 
App. 125, 126-27 (1997).  A claim for a TDIU is, in essence, 
a claim for an increased rating.  Norris v. West, 12 Vet. 
App. 413, 420 (1999).  A TDIU claim is an alternate 
way to obtain a total disability rating without recourse to a 
100 percent evaluation 
under the rating schedule.  See, e.g., Parker v. Brown, 7 
Vet. App. 116, 118 (1994). 

The Board notes that in his August 1995 substantive appeal 
the veteran reported that he left his employment because of 
his PTSD, thereby, in the Board's opinion, raising an 
informal claim of entitlement to a TDIU.  Nevertheless, in 
reviewing the evidence and pertinent regulations, the Board 
finds that an effective date earlier than February 1, 1996, 
for the award of a TDIU is not warranted.  The Board 
initially notes that, as reported above, February 1, 1996, 
has been established as the effective date for the 100 
percent schedular rating for PTSD.  

Prior to February 1, 1996, the veteran did not meet the 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  He had 
one service-connected disability now evaluated as 50 percent 
disabling, effective from October 13, 1994, and service-
connected gunshot wound back scar, bilateral hearing loss and 
tinnitus, each evaluated as 10 percent disabling for a 
combined disability rating of 60 percent (64 converted to the 
nearest number divisible by 10).  38 C.F.R. § 4.25 (2001).  
Thus, prior to February 1, 1996, he did not meet the 
percentage criteria for a TDIU set out in 38 C.F.R. 
§ 4.16(a).  Therefore, a total rating may be assigned only if 
the record establishes an exceptional case in which his 
service-connected disabilities nonetheless render him 
unemployable.  The Board concludes these disabilities in 
their totality do not reflect an exceptional case so as to 
have rendered him unemployable prior to February 1, 1996.  

A review of the veteran's VA vocational rehabilitation folder 
includes a December 1992 application for training in which 
the veteran referred to disabilities of his back, hearing 
loss and tinnitus (his service-connected disabilities at that 
time) but did not refer to any psychiatric disability.  The 
counseling narrative report in that month shows the veteran 
accepted early optional retirement from the post office but 
also reported that he could have continued to work.  The 
February 1995 VA Social and 
Industrial Survey report indicates the veteran said his post 
office job was a good experience and he was a good employee 
but was anxious and took early retirement because of 
increased nightmares and decreased sleep.  In November 1995, 
the veteran testified that he could not work because he 
distrusted others.  

However, although the veteran now states that he retired from 
his long-standing job because of PTSD, and apparently alleges 
this as proof that he was unemployable as of that time, the 
evidence does not show total unemployability prior to 
February 1, 1996.  In the February 1995 VA examination, as 
discussed above, a GAF of 55, indicating some ability to 
work, was assigned.  The 50 percent rating assigned reflects 
considerable social and industrial impairment but not 
unemployability.  The evidence also did not show that his 
other service-connected disabilities, resulted in such 
functional impairment as to have resulted in unemployability 
in combination with his PTSD. 

The Board has considered his statements, the medical reports 
and the lay statements submitted in support of his claim.  
The Board also notes that he has described his problems at 
work only in general terms and did not describe any specific 
problems he previously had with fellow employees or otherwise 
in performing his job.  His supervisor's May 1995 statement 
also reported only that he had been troubled by the war but 
did not describe any specific problems related to his ability 
or inability to perform his job functions.  He apparently did 
not attempt actual employment again until 1998.  The Board 
finds that the record does not show exceptional circumstances 
reflecting an inability to obtain and retain employment prior 
to the increase in disability shown on the February 1, 1996, 
VA examination.   


ORDER

From October 13, 1994 to January 31, 1996, a 50 evaluation, 
but no greater, is warranted for the veteran's service-
connected post-traumatic stress disorder, subject to the laws 
and regulations governing the award of monetary benefits.

From February 1, 1996, a 100 evaluation is warranted for the 
veteran's service-connected post-traumatic stress disorder, 
subject to the laws and regulations governing the award of 
monetary benefits.

An effective date prior to February 1, 1996, for a grant of a 
total disability rating based on individual unemployability 
due to service-connected disabilities is denied



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

